—Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction of criminal possession of a weapon in the third degree should be reversed because the prosecutor failed to file a special information pursuant to CPL 200.60. We disagree. Although the prosecutor did not file a special information charging that defendant was previously convicted of a specified offense, defendant admitted that he had previously been convicted of a crime and agreed to plead guilty to criminal possession of a weapon in the third degree. The prosecutor’s failure to file the special information was therefore waived by defendant’s voluntary guilty plea (see, People v DiCarluccio, 168 AD2d 509, 510, lv denied 77 NY2d 877). We further conclude that defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Allegany County Court, Sprague, J.—Attempted Sexual Abuse, 1st Degree.) Present— Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.